United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.E., Appellant
and
U.S. POSTAL SERVICE, OFFICE OF THE
INSPECTOR GENERAL, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-73
Issued: March 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 14, 2014 appellant filed a timely appeal from the June 27, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether the April 1, 2011 work incident caused an injury.
FACTUAL HISTORY
On March 14, 2014 appellant, a 49-year-old special agent, filed a traumatic injury claim
alleging that he injured his right hip in the performance of duty while jumping over a fence
during a surveillance and arrest warrant operation on April 1, 2011. He explained that he jumped
over a fence approximately four to five feet high into an open field. Landing on uneven ground,
1

5 U.S.C. § 8101 et seq.

appellant felt a sharp pain in his right hip. This caused him to limp slightly and favor his right
side while walking. Appellant later felt stiffness and discomfort in his hip. He stated that he had
not experienced any hip pain or limitation prior to the April 1, 2011 work incident. Appellant
submitted statements from several people whom he told about the injury.
Appellant saw Dr. George J. Tischenko, a Board-certified orthopedic surgeon, on
October 19, 2012. An x-ray of the pelvis showed severe end-stage osteoarthritic disease of the
right hip with large spurs and slightly dysplastic acetabular.
Dr. William B. Workman, a Board-certified orthopedic surgeon, evaluated appellant on
May 5, 2014. He related appellant’s history of injury. Findings included diminished range of
the right hip and pain. X-rays showed evidence of bone-on-bone osteoarthritis in the right hip
with maintenance of space in the left hip. Dr. Workman noted that appellant had a pain-free hip
on April 1, 2011 that changed acutely into chronic hip pain. “It is related to hip osteoarthritis in
the right side and why he may have had some degenerative changes in the hip.” Noting again
that appellant had no pain at all at the time of injury, Dr. Workman found that the accepted
incident created appellant’s current problem, which would require a hip resurfacing arthroplasty.
In a decision dated June 27, 2014, OWCP denied appellant’s injury claim. It found that
the April 1, 2011 work incident occurred as alleged, but the medical evidence was insufficient to
establish that it caused his right hip condition.
Appellant argues that his employee statement clearly stated when, where, and how the
injury occurred, as did a statement from a coworker. He argues that Dr. Workman’s May 5,
2014 report also provided the work-related injury details. Appellant believes that this report
satisfies the requirements of causal relationship.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

2

one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
OWCP accepts that the April 1, 2011 work incident occurred as alleged. He jumped over
a fence approximately four to five feet high during a surveillance and arrest warrant operation.
Appellant has therefore met his burden to establish that he experienced a specific event, incident
or exposure occurring at the time, place, and in the manner alleged. The question that remains is
whether this incident caused an injury.
Causal relationship is a medical issue. Appellant cannot establish this necessary element
by submitting a claim form or witness statements, nor can he establish causal relationship with
statements from those who heard him speak about his right hip. Causal relationship must be
established by rationalized medical opinion evidence.
Appellant saw Dr. Tischenko, an orthopedic surgeon, in 2012, but he offered no opinion
on causal relationship. Dr. Tischenko did not mention the April 1, 2011 work incident or attempt
to explain how appellant’s severe end-stage osteoarthritic disease of the right hip might be
related to it.
The only medical evidence that supports causal relationship is the May 5, 2014 report
from Dr. Workman, another orthopedic surgeon, who demonstrated his understanding of what
happened on April 1, 2011 by describing the work incident. Appellant had diminished range of
motion and pain, and x-rays showed bone-on-bone osteoarthritis in the right hip. It was
Dr. Workman’s opinion that the April 1, 2011 work incident created appellant’s current right hip
problem. He explained that appellant had a pain-free hip that changed acutely on April 1, 2011
into chronic hip pain. Dr. Workman thus based his conclusion on the temporal sequence of
events. The Board has held, however, that when a physician concludes that a condition is causally
related to an employment incident because the employee was asymptomatic before the
employment incident, the opinion is insufficient, without supporting medical rationale, to establish
causal relationship.8
A temporal or chronological relationship standing alone is insufficient to explain from an
orthopedic or biomechanical point of view how the incident caused or contributed to appellant’s

6

Morris Scanlon, 11 ECAB 384, 385 (1960).

7

William E. Enright, 31 ECAB 426, 430 (1980).

8

Thomas D. Petrylak, 39 ECAB 276 (1987). In Petrylak, the claimant had a fever of unknown origin, dizziness and
generalized weakness. A physician stated that he had to assume these symptoms were related to an earlier dog bite
“since chronologically at least he was completely asymptomatic previously and has had a physical previously which
was reported as normal.” The Board found this opinion speculative and held that an opinion that a condition was
causally related to an employment incident because the employee was asymptomatic before the incident was
insufficient, without supporting rationale, to establish causal relation.

3

right hip osteoarthritis. Dr. Workman simply noted the history that appellant related of being
asymptomatic prior to the April 1, 2011 work incident.
Although Dr. Workman’s opinion offers superficial support for appellant’s claim, it is not
sufficiently rationalized to establish the critical element of causal relationship. The Board
therefore finds that appellant has not met his burden to establish that the April 1, 2011 work
incident caused an injury. The Board will affirm OWCP’s June 27, 2014 decision denying his
injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that the April 1, 2011
work incident caused an injury. The medical opinion evidence is not sufficiently well
rationalized to establish the critical element of causal relationship.
ORDER
IT IS HEREBY ORDERED THAT the June 27, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

